Order entered October 12, 2022




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00923-CV

 QUALIZEAL, INC., PRADEEP GOVINDASAMY, AND KALYANA ROA
                      KONDA, Appellants

                                      V.

                  CIGNITI TECHNOLOGIES, INC., Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-17023

                                   ORDER

        Before the Court is court reporter Terri Etekochay’s October 10, 2022

request for a seven-day extension of time to file the reporter’s record.   We

GRANT the request and ORDER the record be filed no later than October 17,

2022.


                                           /s/   KEN MOLBERG
                                                 JUSTICE